 Case
   Case
      1:16-mj-01027-AMD
        1:21-cr-00625-NLH Document
                           Document29
                                    1 Filed 08/17/21 Page 1 of 4 PageID: 241
                                                                         1



                     UNITED STATES DISTRICT COURT

                         DISTRICT OF NEW JERSEY

United States of America,                     Case No. 16-mj-1027 (AMD)

      v.

Nasir Finnemen,
                    Defendant.                           Notice of Appeal


                  Notice of Appeal to District Court

     Notice is hereby given that Nasir Finnemen, defendant in the

above-captioned    matter,    hereby   appeals    to   the   United   States

District Court for the District Court of New Jersey, from the

judgment of sentence entered in this matter on the 11th day of

August, 2021, by the Honorable Ann Marie Donio, United States

Magistrate Judge.

     The order has been reduced to judgment as evidenced by the

sentencing order on the page immediately following.

     This matter was previously appealed under case number Crim.

No. 19-409 (NLH).

                                   Law Office of David M. Simon, LLC

                                   By:
                                   216 Haddon Ave., Suite 409
                                   Haddon Township, NJ 08108
                                   david@davidmsimon.com
                                   Phone: 267-606-9020
                                   Fax: 267-200-0119
August 17, 2021
Case
  Case
     1:16-mj-01027-AMD
       1:21-cr-00625-NLH Document
                          Document29
                                   1 Filed 08/17/21 Page 2 of 4 PageID: 242
                                                                        2
Case
  Case
     1:16-mj-01027-AMD
       1:21-cr-00625-NLH Document
                          Document29
                                   1 Filed 08/17/21 Page 3 of 4 PageID: 243
                                                                        3
 Case
   Case
      1:16-mj-01027-AMD
        1:21-cr-00625-NLH Document
                           Document29
                                    1 Filed 08/17/21 Page 4 of 4 PageID: 244
                                                                         4



                     UNITED STATES DISTRICT COURT

                         DISTRICT OF NEW JERSEY

United States of America,                     Case No. 16-mj-1027 (AMD)

      v.

Nasir Finnemen,
                    Defendant.                    Certificate of Service

                         CERTIFICATE OF SERVICE

     I certify that I caused a copy of the foregoing Notice of

Appeal to be served upon the following persons:

Gabriel Vidoni, Esquire                  Hon. Ann Marie Donio,
Assistant U.S. Attorney                  U.S.M.J.
District of New Jersey                   United States Magistrate
Camden Division                          Judge
401 Market Street, Fourth                District of New Jersey
Floor                                    Mitchell H. Cohen Building
Camden, New Jersey 08101                 4th & Cooper Streets, Room
Via ECF and electronic mail              1050
                                         Camden, NJ 08101
                                         Via ECF & electronic mail to
                                         chambers

                                         Nasir Finnemen
                                         1520 Belfield Ave.
                                         Apt 4
                                         Atlantic City, NJ 08401
                                         Via U.S. Mail


                                   Law Office of David M. Simon, LLC

                                   By:
                                   216 Haddon Ave., Suite 409
                                   Haddon Township, NJ 08108
                                   david@davidmsimon.com
                                   Phone: 267-606-9020
                                   Fax: 267-200-0119
August 17, 2021
